Citation Nr: 0405639	
Decision Date: 03/02/04    Archive Date: 03/11/04

DOCKET NO.  03-08 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left wrist 
disability.  

2.  Entitlement to service connection for a low back 
disability.  

3.  Entitlement to service connection for a neck disability.  

4.  Entitlement to service connection for a right shoulder 
disability.  

5.  Entitlement to service connection for residuals of a 
right leg ligament removal.  

6.  Entitlement to service connection for tinnitus.  

7.  Entitlement to service connection for decreased vision.  

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to 
August 1956.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma that denied entitlement to service 
connection for disabilities of the low back, neck, right 
shoulder, tinnitus, decreased vision, left wrist, and 
residuals of a right leg ligament removal.  The RO notified 
the veteran of the decision in August 202 and received the 
veteran's notice of disagreement later that month.  The RO 
issued a statement of the case in February 2003 and received 
the veteran's substantive appeal in March 2003.  

In an April 2003 letter, the veteran rescinded the 
appointment of service organization representative.  

In June 2003, the veteran testified during a hearing at the 
RO before the undersigned Veterans Law Judge.  A transcript 
of the hearing is of record.  

For the reasons set forth below, these matters are remanded 
to the RO, via the Appeals Management Center, in Washington, 
D.C.  

REMAND

The veteran claims that low back, neck, right shoulder, 
tinnitus, impaired vision and a left wrist conditions are 
directly due to an assault in service in 1956.  With regard 
to the left wrist condition, he alternatively claims that a 
preexisting left wrist condition was aggravated by military 
service.  With regard to the claim for right leg ligament 
removal, he claims that the ligaments were removed to repair 
a right shoulder condition.  As such, he alleges that should 
service connection be warranted for he right shoulder 
condition, the service connection on a secondary basis would 
be warranted for the right leg condition.  

The veteran's service medical records indicate that he was 
involved in an assault in June 1956, whereby he was struck 
over the head with an iron pipe.  Hospitalization records 
from the Middlesex Hospital indicate that he suffered a 
compression fracture to his left frontal skull bone.  His 
service enlistment examination noted a prior fractured left 
wrist in 1947.  

A review of the record, however, reveals that additional 
development is warranted prior to appellate consideration of 
the veteran's claims.  

In this regard, the veteran reported that he received private 
outpatient treatment and hospitalization pertinent to his 
claims on appeal.  However, all records have not been 
associated with the veteran's claims file.  Specifically, the 
veteran contended at the hearing before the undersigned that 
he underwent surgical ligament removal in 1959 from the 
Queens of Angels Hospital in Los Angeles, California.  He 
further alleged that he received private treatment from Drs.' 
Josephson, Wurrell, Killian, Beck.  The Board notes that an 
attempt to obtain records from Dr. Killian was unsuccessful.  
Thus, the veteran should be requested to provide any 
additional information with regard to the location of 
pertinent records.  

To date, of record are service medical records, private 
hospitalization records from Middlesex Hospital in 1956, VA 
outpatient treatment records from May 2001 to May 2002, and 
private treatment records from Dr. Worrell and Dr. Josephson.  

Accordingly, upon remand the RO should attempt to obtain any 
additional records identified by the veteran for which he has 
signed a valid consent.  

Additionally, the record reveals that the veteran may be 
receiving Social Security Disability benefits.  These records 
are not associated with the veteran's claims file.  While 
Social Security records are not controlling for VA 
determinations, they are certainly "pertinent" to the 
claims.  Collier v. Derwinski, 1 Vet. App. 412 (1991); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, 
upon remand, the RO should attempt to obtain these records.  

Moreover, the Board notes that VA has enhanced duties to 
notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim.  See the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003).  For a VCAA notice letter, to be consistent 
with 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2003) it must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should give us everything you've got pertaining 
to your claims.  

While the appellant was informed of pertinent provisions of 
the VCAA in an April 2002 letter, the letter did not inform 
the claimant of the evidence not of record that was necessary 
to substantiate the claims.  Accordingly, upon remand, the RO 
should send the veteran a letter that conforms to 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The VCAA and implementing regulations provide that VA 
examinations should be ordered to address matters that 
require medical knowledge, to include the question of nexus, 
if needed to resolve the issue on appeal.  See 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  In this regard, 
the veteran has never been afforded a VA examination in 
connection with the claims on appeal.  The Board finds that 
an examination is necessary to address the underlying issues 
of whether it at least as likely as not that the veteran's 
claimed disabilities are related to service.  

The veteran is herein advised that, in keeping with VA's duty 
to assist, the purpose of any examination requested pursuant 
to this remand is to obtain information or evidence that may 
be dispositive of the appeal.  See Connolly v. Derwinski, 1 
Vet. App. 566, 569 (1991).  If the veteran fails to report 
for any scheduled examination, a decision shall be based on 
the evidence of record.  See 38 C.F.R. § 3.655. 

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
implementing regulations.  Hence, in addition to the action 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the appellant's claims.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send the veteran a 
letter explaining the VCAA and that 
complies with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the veteran's claims for 
service connection for a low back 
disability, a neck disability, a right 
shoulder disability, tinnitus, decreased 
vision, a left wrist disability and for 
residuals of a right leg ligament 
removal.  The letter should also 
specifically inform the veteran of which 
portion of the evidence is to be provided 
by the claimant, which part, if any, the 
RO will attempt to obtain on his behalf, 
and a request that the veteran provide 
any evidence in his possession that 
pertains to his claims.  

2.  After receiving the appellant's 
response, the RO should assist the 
appellant in obtaining any additional 
evidence identified by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  Specifically, the RO should 
attempt to obtain identified private 
treatment records from Drs.' Josephson, 
Wurrell, Killian, Beck and 
hospitalization records from the Queens 
of Angels Hospital in Los Angeles, 
California.  All records and/or responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
appellant of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  The RO should contact the Social 
Security Administration and obtain a copy 
of any Social Security disability award 
and records relied upon in making any 
award.  

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After the veteran responds and all 
records/responses from each contacted 
entity have been associated with the 
claims (or a reasonable time period for 
the veteran's response has expired), the 
RO should arrange the veteran to undergo 
VA orthopedic and audiologic examinations 
at the appropriate VA medical facility.  
The entire claims file must be made 
available to the physician designated to 
examine the veteran and the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All indicated studies and 
tests should be accomplished, and all 
clinical findings should be reported in 
detail and clinically correlated to a 
specific diagnosis.   

Based on examination, review of the 
record, and the veteran's assertions, the 
examiner should render an opinion, 
consistent with sound medical principles, 
as to whether it is, at least as likely 
as not, (i.e. is there at least a 50 
percent probability) that any currently 
diagnosed (1) low back disability, (2) 
neck disability, (3) right shoulder 
disability, (4) decreased vision, (5) 
left wrist disability is the result of 
disease or injury incurred or aggravated 
during active military service.  

The examiner should opine as to whether 
residuals of right leg ligament removal 
are due to or a consequence of any right 
shoulder disability.  

Based on examination, review of the 
record, and the veteran's assertions, the 
audiologic examiner should render an 
opinion, consistent with sound medical 
principles, as to whether it is, at least 
as likely as not, (i.e. is there at least 
a 50 percent probability) that any 
tinnitus is the result of an injury 
incurred during active military service.  

The examiners should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed, in a typewritten report. 

6.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) from the pertinent VA medical 
facility that informs the veteran of the 
date and time of the examination.   

7.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the Veterans Claims Assistance Act of 
2000 has been accomplished.  
Particularly, the RO must ensure that all 
VCAA notice obligations have been 
satisfied in accordance with 38 U.S.C.A. 
§ 5103 (West 2002), and any other 
applicable legal precedent. 

8.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims for 
service connection for a low back 
disability, a neck disability, a right 
shoulder disability, tinnitus, decreased 
vision, a left wrist disability and for 
residuals of a right leg ligament removal 
in light of all pertinent evidence and 
legal authority.  

9.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran an appropriate supplemental 
statement of the case (to include clear 
reasons and bases for the RO's 
determinations) and afford him the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.   

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



